Citation Nr: 0530424	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-01 163	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 5, 1998, decision of the Board of Veterans' Appeals 
that denied a claim of entitlement to service connection for 
a back disability.

(The issues of entitlement to an effective date earlier than 
March 26, 1998, for the grant of a total disability rating 
for individual unemployability; entitlement to an effective 
date earlier than March 26, 1998, for the grant of service 
connection for a low back disability and the assignment of a 
60 percent disability rating; and entitlement to an effective 
date earlier than May 17, 2002 for the grant of an additional 
allowance of compensation due to the need of aid and 
attendance for the veteran's spouse are addressed in a 
separate decision with a separate docket number.)


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
January 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party and his representative alleging 
CUE in a February 5, 1998, Board decision as to the issue 
noted above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  

38 C.F.R. § 20.1404(a) (2004) requires that the motion must 
be in writing, and must be signed by the moving party or that 
party's representative.  

The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board decision to which the motion relates.  

If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  

The Board finds that the moving party has met the necessary 
requirements to qualify for review by the Board, and that the 
motion is ready for such review.  38 C.F.R. § 20.1404(a) 
(2004).



FINDINGS OF FACT

1.  On February 5, 1998, the Board denied the appeal of an RO 
decision that had denied a claim of entitlement to service 
connection for a back disability.  

2.  The Board's decision of February 5, 1998, to deny the 
appeal of an RO decision that had denied a claim of 
entitlement to service connection for a back disability was 
supported by the evidence then of record, and the applicable 
statutory and regulatory provisions existing at that time 
were considered and correctly applied. 

3.  There exists no error of fact or law in the February 5, 
1998 Board decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The Board's February 5, 1998 decision to deny the appeal of 
an RO decision that had denied a claim of entitlement to 
service connection for a back disability did not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); and 38 C.F.R. §§ 20.1400 - 
20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107, was enacted 
prior to the submission of the motion considered herein.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. 3.156(a), the second sentence 
of 38 C.F.R. 3.159(c), and 38 C.F.R. 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  Accordingly, 
the Board finds that the VCAA is not applicable to this 
motion as a matter of law.

Clear and Unmistakable Error Analysis

On February 5, 1998, the Board entered a decision to deny the 
moving party's appeal of a February 1995 RO decision that had 
denied the moving party's claim of entitlement to service 
connection for a back disability.  

In that decision, the Board denied the moving party's claim 
for entitlement to service connection for a back disability 
as not well-grounded.  In making that decision, the Board 
found that the claim was not plausible in that there was no 
demonstration of a back injury or disability in service, and 
no demonstration that any current back disability was due to 
an inservice injury.  In the decision, the Board also found 
that there was no medical evidence suggesting a controversy 
or complex medical question that would warrant a request for 
an independent medical opinion.  In making these 
determinations, the Board noted that the service medical 
records were negative for any complaints, findings, or 
treatment relative to a back injury, and that post-service 
medical records reflected initial treatment of a back 
disability to have been in 1991, subsequent to a November 
1990 on-the-job back injury.  The decision also noted that 
the Board had considered a May 1995 statement from a service 
comrade of the veteran that purported to corroborate an 
inservice back injury, and a February 1995 private 
orthopedist's statement to the effect that although the 
orthopedist had first treated the veteran in 1991 for a 
November 1990 work-related injury, the veteran had initially 
injured his back in service.  

In March 1998, the moving party filed a Motion for 
Reconsideration of the Board's February 1998 denial.  In 
September 1998, the Acting Chairman of the Board denied the 
Motion for Reconsideration, finding that there was a 
plausible basis in the record for the Board's action, which 
was consistent with the available evidence and applicable 
statutory and regulatory provision, and contained clearly 
stated reasons and bases for the decision.  In the denial of 
the Motion for Reconsideration, the Acting Chairman invited 
the moving party to file a CUE motion.  In July 1998, the 
moving party filed a statement that was construed by the 
Board as a motion for CUE.  In May 1999, however, the moving 
party withdrew his CUE motion, and indicated his desire to 
proceed with the claim on the basis of the submission of new 
and material evidence to reopen a previously denied claim.  

In October 1999, the moving party filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for a back disorder.  In filing that claim, the moving party 
submitted a December 1998 statement from the same private 
orthopedist who had submitted the February 1995 statement 
prior to the Board's February 1998 denial.  In the newly 
received December 1998 statement, the private orthopedist 
stated that it was his opinion that the veteran's current 
back disorder was probably related to an injury that the 
veteran had sustained in the military.  

A March 2000 rating decision denied the moving party's claim 
as not well-grounded.  In a July 2000 statement of the case, 
the RO determined that the moving party's claim was well 
grounded, but denied the claim based upon the absence of 
evidence establishing that the veteran had sustained a back 
injury during military service.  The moving party perfected 
an appeal of that decision.  

In a May 2002 Board decision, it was determined that the 
December 1998 statement from the veteran's private 
orthopedist that had been received since the February 1998 
Board decision was evidence that was so significant that it 
needed to be reviewed in order to fairly decide the merits of 
the moving party's claim.  The claim was reopened on that 
basis.  The Board then conducted a de novo review of the 
evidence, and found that a back disability had been shown to 
be causally related to the moving party's military service.  
The Board concluded that a back disability was incurred in 
the veteran's active military service.  In making that 
decision, the Board noted all of the veteran's service 
medical records had not been found.  In light of the lack of 
service medical records, the Board found further that the 
moving party's credibility as an informant was good, and that 
there was confirmation by another soldier of an in-service 
back injury.  Finally, the Board found that a private 
physician had linked the moving party's current back 
disability to the inservice injury.  

In a June 2002 rating decision, based upon the Board's May 
2002 grant of service connection, the veteran's service-
connected back disorder was assigned a 10 percent disability 
rating, effective from April 2, 1998, stating that that was 
the date of the receipt of the new and material evidence that 
had reopened the veteran's claim.  

The veteran submitted a notice of disagreement with that 
decision as to the rating assigned.  In a January 2003 rating 
decision, based upon a review by the Director of Compensation 
and Pension Services of the Veterans Benefits Administration, 
the RO increased the disability evaluation for the moving 
party's back disorder to 60 percent, effective from March 26, 
1998, stating that to be the date of receipt of the reopened 
claim of service connection.  In the same decision, the RO 
granted a total disability rating for individual 
unemployability based upon service-connected disabilities, 
effective from March 26, 1998.  The moving party ultimately 
perfected an appeal as to the effective date assigned.  

As indicated above, in January 2004, the moving party 
submitted a motion alleging CUE in the Board's February 1998 
decision.  The moving party's representative submitted 
additional argument regarding the CUE claim in December 2004.  

In the January 2004 motion, the moving party argued that the 
RO had failed to use all of the evidence in the claims folder 
which was a CUE, and that the Board followed the same CUE as 
the RO in its February 1998 decision.  In May 2005, the 
undersigned requested that the moving party's service 
representative be afforded an opportunity to submit an 
argument regarding the moving party's CUE motion.  On May 24, 
2005, the moving party's service representative did submit an 
additional statement, but that statement did not include any 
argument relative to the moving party's CUE claim.  

Essentially then, the only arguments submitted by the moving 
party and his representative with respect to his motion for 
revision of the 1998 Board decision based on CUE, were those 
which were advanced in the January 2004 Motion submitted by 
the moving party, as described above.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2003), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the CAVC.  More specifically, it was 
observed that Congress intended that the VA adopt the CAVC's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior CAVC decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has not provided a sound and 
supportable basis for his conclusion that the Board's 
February 1998 decision contained CUE.  Essentially, the 
moving party is simply arguing that the decision of the Board 
in February 1998 contained CUE because it failed to consider 
all of the evidence in the claims folder, and because service 
connection was eventually granted for a low back disorder.  
Basically, by merely stating that all of the evidence was not 
considered by the Board in 1998, the moving party is simply 
advancing a disagreement as to how the facts were weighed or 
evaluated.  A challenge to the evaluation of evidence cannot 
form the basis for CUE.  38 U.S.C.A. §§ 501(a), 7111.  

By the same token, the fact that a back disorder was 
ultimately associated with an in-service injury, and the fact 
that service connection was ultimately established for that 
disorder, provide little assistance in a CUE challenge.  
There was no actual medical opinion that clearly associated 
an injury in service to a current disorder at the time of the 
1998 decision.  Significantly, the 1998 letter from the 
physician that reopened the moving party's claim constituted 
an elaboration of his 1995 letter that was previously 
considered in the 1998 decision; as such, it provided a more 
accurate assessment regarding service connection, and the 
fact that the earlier letter was existent in 1998 cannot form 
the basis for CUE.  38 U.S.C.A. §§ 501(a), 7111).  

The "error" described by the moving party was not 
"undebatable;" in fact, it was highly debatable.  In this 
case, there is no indication that the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), and no suggestion that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  In fact, the moving party is simply arguing that 
the Board did not properly consider the correct facts that 
were before it.  

In conclusion, the moving party has simply taken exception as 
to how the facts before the Board were weighed, and how the 
law was applied.  The Board finds that the moving party's 
allegations do not represent a valid claim of CUE.  In 
essence, the moving party has alleged the existence of an 
error that is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made."  Russell, 3 Vet. App. at 313-14.  
This is not the case here.  


ORDER

The motion for revision of the Board decision of February 5, 
1998, on the grounds of CUE, is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



